Action of trespass by appellee against appellant for assault and battery.
The assignment of error going to the ruling of the court on the demurrer to the complaint is not argued or insisted upon, and will be treated as waived.
The motion for a new trial and the ruling of the court thereon, together with an exception reserved thereto, were not incorporated in the bill of exceptions as required by statute, and the assignments of error predicated thereon cannot be considered. Code 1923, § 6088; Newell Contracting Co. v. Glenn,214 Ala. 282, 107 So. 801.
Nor does the bill of exceptions recite that it contains all of the evidence; therefore the presumption will be indulged that evidence was offered on the trial that justified the trial court in giving the affirmative charge for the plaintiff. Town of Ragland v. Poe, 222 Ala. 548, 133 So. 578; Clardy v. Walker,132 Ala. 264, 31 So. 78; Sanders v. Steen, 128 Ala. 633,29 So. 586.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur. *Page 584